Title: From George Washington to Alexander Hamilton, 5 May 1789
From: Washington, George
To: Hamilton, Alexander



Dear Sir
New York May 5th 1789

I beg you to accept my unfeigned thanks for your friendly communications of this date—and that you will permit me to entreat a continuation of them as occasions may arise.
The manner chosen for doing it, is most agreeable to me. It is my wish to act right; if I err, the head & not the heart, shall, with justice, be chargeable. With sentiments of sincere esteem & regard I am Dear Sir Your Obedt Servt

Go: Washington

